Per Curiam.
In this action on an injunction bond, there was a default and an inquest of damages tried before a Circuit Judge who was presiding in the place of a disqualified judge. Before trial affidavits were fiiled alleging in sufficient form the prejudice of the judge against the defendants, and a change of ’venue on that account *375was denied. The judge whose impartiality was challenged, tried the case which resulted in a verdict and judgment for the plaintiff and the defendants took writ of error.
As the prejudice of the judge was sufficiently set up, it was error for him to sit as judge in the trial of the case. Sec. 1471 Gen. Stats. 1906. See Howell v. State, 77 Fla., 119, 81 South. Rep. 287; Berger v. United States, — U. S. —, 41 Sup. Ct. Rep. —, decided January 31, 1921. See Chap. 7852, Acts of 1919, passed after the trial of this cause.
The judgment is reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.